


110 HR 2775 RH: To amend the Robert T. Stafford Disaster

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 203
		110th CONGRESS
		1st Session
		H. R. 2775
		[Report No.
		  110–322]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 19, 2007
			Mr. Oberstar (for
			 himself and Ms. Norton) introduced the
			 following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		
			September 10, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act to authorize funding for emergency
		  management performance grants, and for other purposes.
	
	
		1.Emergency management
			 performance grantsSubtitle B
			 of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5197 et seq.) is amended by adding at the end the
			 following:
			
				630.Emergency
				management performance grants
					(a)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall continue implementation of an emergency management performance
				grants program (in this section referred to as the program) to
				carry out the provisions of this title and section 201.
					(b)Federal
				shareExcept as otherwise specifically provided by this Act, the
				Federal share of the cost of an activity carried out using funds made available
				under the program shall not exceed 50 percent.
					(c)ApportionmentFor
				fiscal year 2009, and each fiscal year thereafter, the Administrator shall
				apportion the amounts appropriated to carry out the program among the States as
				follows:
						(1)Baseline
				amountThe Administrator shall first apportion 0.25 percent of
				such amounts to each of American Samoa, the Commonwealth of the Northern
				Mariana Islands, Guam, and the Virgin Islands and 0.75 of such amount to each
				of the remaining States.
						(2)RemainderThe
				Administrator shall apportion the remainder of such amounts in the ratio
				that—
							(A)the population of
				each State; bears to
							(B)the population of
				all States.
							(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out the program $400,000,000 for fiscal year 2009, $450,000,000 for fiscal year
				2010, and $500,000,000 for fiscal year 2011. Such sums shall remain available
				until
				expended.
					.
		2.Construction of
			 emergency operations centersSection 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to
			 read as follows:
			
				614.Construction of
				emergency operations centers
					(a)GrantsThe Administrator of the Federal Emergency
				Management Agency may make grants to States under this title for equipping,
				upgrading, and constructing emergency operations centers.
					(b)Federal
				shareNotwithstanding any other provision of this title, the
				Federal share of the cost of an activity carried out using amounts from grants
				made under this section shall not exceed 75
				percent.
					.
		
	
		1.Emergency management
			 performance grantsSubtitle B
			 of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5197 et seq.) is amended by adding at the end the
			 following:
			
				630.Emergency management
				performance grants
					(a)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall continue implementation of an emergency management performance
				grants program (in this section referred to as the program) to
				carry out the provisions of this title and section 201.
					(b)Federal
				shareExcept as otherwise specifically provided by this Act, the
				Federal share of the cost of an activity carried out using funds made available
				under the program shall not exceed 50 percent.
					(c)ApportionmentFor
				fiscal year 2009, and each fiscal year thereafter, the Administrator shall
				apportion the amounts appropriated to carry out the program among the States as
				follows:
						(1)Baseline
				amountThe Administrator shall first apportion 0.25 percent of
				such amounts to each of American Samoa, the Commonwealth of the Northern
				Mariana Islands, Guam, and the Virgin Islands and 0.75 of such amounts to each
				of the remaining States.
						(2)RemainderThe
				Administrator shall apportion the remainder of such amounts in the ratio
				that—
							(A)the population of each
				State; bears to
							(B)the population of all
				States.
							(d)Minimum
				apportionmentIf the total amount appropriated to carry out the
				program for a fiscal year equals or exceeds $200,000,000, no State shall
				receive an apportionment under subsection (c) for the fiscal year that is less
				than the amount that the State received in emergency management performance
				grants for fiscal year 2007.
					(e)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out the program $450,000,000 for fiscal year 2009, $500,000,000 for fiscal year
				2010, and $550,000,000 for fiscal year 2011. Such sums shall remain available
				until
				expended.
					.
		2.Construction of
			 emergency operations centersSection 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c) is amended to
			 read as follows:
			
				614.Construction of
				emergency operations centers
					(a)GrantsThe Administrator of the Federal Emergency
				Management Agency may make grants to States under this title for equipping,
				upgrading, and constructing State and local emergency operations
				centers.
					(b)Federal
				shareNotwithstanding any other provision of this title, the
				Federal share of the cost of an activity carried out using amounts from grants
				made under this section shall not exceed 75
				percent.
					.
		
	
		September 10, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
